DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 24, 2020 and January 18, 2021 were filed after the mailing date of the application on December 12, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:  According to MPEP 608.01(m), the present Office practice is to insist that each claim must be the object of a sentence starting with “I (or we) claim,” “The invention claimed is” (or the equivalent).  Thus, the heading simply stating “Claims” is not sufficient.  
Appropriate correction is required.
Claim Objections
Claims 18-24 are objected to because of the following informalities:  Claims 18-24 all depend from Claim 1.  However, Claims 18-24 are directed to the method, whereas Claim 1 is directed to an apparatus.  It is assumed that Applicant meant for Claims 18-24 to depend instead from Claim 17.  For examination purposes, Claims 18-24 will be examined as if they depended instead from Claim 17.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, 9, 12, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US 20190392297A1), Hershey (US 20160034810A1), and Jin (US 20110307424A1).
As per Claim 1, Lau teaches an apparatus for an artificial neural network (ANN), comprising:  one or more processors (matrix processing engine 1700 may be used to perform operations for an artificial neural network, [0105]), coupled to a memory that includes instructions to execute operations of the one or more processors (matrix subroutine memory may be a memory component used to store matrix subroutines that are used by engine, [0117]), configured to: generate a base expanded matrix having a plurality of rows and a plurality of columns, the base expanded matrix representing an output of a layer of the ANN (matrix expansion, [0417], [0105]), wherein a sum of values in each row produces a base output vector of activations (operations across the elements of a matrix may also be natively supported, such as summation across rows, [0049]).
	However, Lau does not teach updating values in at least one column of the base expanded matrix to produce an updated expanded matrix or an update expanded matrix.  However, Hershey teaches a neural network [0025], and updating values in at least one column of the base expanded matrix to produce an updated expanded matrix or an update expanded matrix (non-negative matrix factorization is a non-negative basis function expansion model, whose objective function can be optimized by simple multiplicative update rules, [0035]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lau to include updating values in at least one column of the base expanded matrix to produce an updated expanded matrix or an update expanded matrix because Hershey suggests that this optimizes for best performance [0042].
	However, Lau and Hershey do not teach computing at least one of an error and a total cost from the updated expanded matrix or the update expanded matrix.  However, Jin teaches a neural network [0013], and computing at least one of an error and a total cost from the updated expanded matrix or the update expanded matrix (method iterates with the size of the training matrix expanding until a final error target is achieved, [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lau and Hershey to include computing at least one of an error and a total cost from the updated expanded matrix or the update expanded matrix because Jin suggests that this ensures that the error is not greater than a threshold [0022].
10.	As per Claim 4, Lau does not teach wherein the updated expanded matrix is computed from at least one of an additive update or a multiplicative update to the base expanded matrix.  However, Hershey teaches wherein the updated expanded matrix is computed from at least one of an additive update or a multiplicative update to the base expanded matrix [0035].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lau so that the updated expanded matrix is computed from at least one of an additive update or a multiplicative update to the base expanded matrix as suggested by Hershey.  It is well-known in the art to use a multiplicative update method for decision making and prediction.
11.	As per Claims 9 and 12, these claims are similar in scope to Claims 1 and 4 respectively, and therefore are rejected under the same rationale.  As per Claims 17 and 20, these claims are similar in scope to Claims 1 and 4 respectively, and therefore are rejected under the same rationale.
12.	Claim(s) 2, 3, 10, 11, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US 20190392297A1), Hershey (US 20160034810A1), and Jin (US 20110307424A1) in view of O’Connor (US 20170228646A1).
13.	As per Claim 2, Lau, Hershey, and Jin are relied upon for the teachings as discussed above relative to Claim 1.
	However, Lau, Hershey, and Jin do not teach wherein the base expanded matrix comprises parameters from one or more previous layers.  However, O’Connor teaches every time an error spike arrives, parameters from one or more previous layers are used to update the matrix (every time an error spike arrives, the count-vector of input events in the previous layer may be multiplied by the sign of the error-spike and used to update the j’th column of the weight matrix, [0086]).  Since Jin teaches the method iterates with the size of the training matrix expanding until a final error target is achieved [0023], as discussed in the rejection for Claim 1, this teaching from O’Conner can be implemented into the base expanded matrix of Jin so that the base expanded matrix comprises parameters from one or more previous layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lau, Hershey, and Jin so that the base expanded matrix comprises parameters from one or more previous layers because O’Connor suggest that this is for feed-forward networks [0042, 0086], which are a well-known in the art type of ANN.
14.	As per Claim 3, Lau, Hershey, and Jin do not teach wherein the at least one column is selected based on an update to a parameter in a previous layer of the ANN.  However, O’Connor teaches wherein the at least one column is selected based on an update to a parameter in a previous layer [0086] of the ANN [0049].  This would be obvious for the reasons given in the rejection for Claim 2.
15.	As per Claims 10-11, these claims are similar in scope to Claims 2-3 respectively, and therefore are rejected under the same rationale.  As per Claims 18-19, these claims are similar in scope to Claims 2-3 respectively, and therefore are rejected under the same rationale.
16.	Claim(s) 5, 13, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US 20190392297A1), Hershey (US 20160034810A1), and Jin (US 20110307424A1) in view of Fowers (US011151445B2).
17.	As per Claim 5, Lau, Hershey, and Jin are relied upon for the teachings as discussed above relative to Claim 1.
	However, Lau, Hershey, and Jin do not teach wherein each column of the base expanded matrix comprises coefficients corresponding to one of a set of ANN parameters, or each column of the base expanded matrix comprises products of the coefficients with the one of the set of ANN parameters.  However, Fowers teaches wherein each column of the base expanded matrix comprises coefficients corresponding to one of a set of ANN parameters (neural network model may comprise of many layers and each layer may be encoded as matrices of weights expressed in the form of coefficients that have been obtained via training of a neural network, col. 4, lines 29-33; weights retrieved from the matrix register file, col. 8, lines 10-14; expanded inputs may be stored in the matrix register file of a neural network processor, col. 13, lines 39-42; CNN, col. 3, lines 14-18), or each column of the base expanded matrix comprises products of the coefficients with the one of the set of ANN parameters.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lau, Hershey, and Jin so that each column of the base expanded matrix comprises coefficients corresponding to one of a set of ANN parameters, or each column of the base expanded matrix comprises products of the coefficients with the one of the set of ANN parameters as suggested by Fowers.  It is well-known in the art for a matrix to comprise coefficients in order to solve systems of linear equations.
18.	As per Claims 13 and 21, these claims are each similar in scope to Claim 5, and therefore are rejected under the same rationale.
19.	Claim(s) 6, 14, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US 20190392297A1), Hershey (US 20160034810A1), and Jin (US 20110307424A1) in view of Nakazawa (US006340964B1).
20.	As per Claim 6, Lau, Hershey, and Jin are relied upon for the teachings as discussed above relative to Claim 1.
	However, Lau, Hershey, and Jin do not teach wherein each value in the base expanded matrix is computed numerically, and the update expanded matrix or the updated expanded matrix is computed by constraining one or more update values to a restricted set of values such that updates to each value in the base expanded matrix can comprise only one or more of shifting the base expanded matrix value’s bits, changing the base expanded matrix value’s sign bit, deleting the base expanded matrix value, and changing the base expanded matrix value’s decimal point.  However, Nakazawa teaches wherein each value in the base expanded matrix is computed numerically, and the update expanded matrix or the updated expanded matrix is computed by constraining one or more update values to a restricted set of values such that updates to each value in the base expanded matrix can comprise only one or more of shifting the base expanded matrix value’s bits (even in such expansion, orthogonality can be maintained, in the orthogonal matrix, 4 bits in an upper place and 4 bits in a lower place in columns are outputted in this order in synchronism with CL2 so that they are shifted sequentially in a direction of column, col. 8, lines 52-56), changing the base expanded matrix value’s sign bit, deleting the base expanded matrix value, and changing the base expanded matrix value’s decimal point.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lau, Hershey, and Jin so that each value in the base expanded matrix is computed numerically, and the update expanded matrix or the updated expanded matrix is computed by constraining one or more update values to a restricted set of values such that updates to each value in the base expanded matrix can comprise only one or more of shifting the base expanded matrix value’s bits, changing the base expanded matrix value’s sign bit, deleting the base expanded matrix value, and changing the base expanded matrix value’s decimal point as suggested by Nakazawa.  It is well-known in the art that shifts can be useful as efficient ways to perform multiplication or division of signed integers by powers of two.
21.	As per Claims 14 and 22, these claims are each similar in scope to Claim 6, and therefore are rejected under the same rationale.
22.	Claim(s) 7, 15, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US 20190392297A1), Hershey (US 20160034810A1), and Jin (US 20110307424A1) in view of Lo (US 20130304683A1).
23.	As per Claim 7, Lau, Hershey, and Jin are relied upon for the teachings as discussed above relative to Claim 1.
	However, Lau, Hershey, and Jin do not expressly teach wherein the ANN comprises multiple electronic synapses connecting multiple electronic neurons.  However, Lo teaches an expanded matrix (expansion covariance matrix, [0298]), and the ANN comprises multiple electronic synapses connecting multiple electronic neurons (each of the outputs from a neuronal encoder passes through a synapse to reach each of a number of neurons, neuron usually receive signals from the synapses connected to other model neuronal encoders, [0144]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lau, Hershey, and Jin so that the ANN comprises multiple electronic synapses connecting multiple electronic neurons as suggested by Lo.  It is well-known in the art that the ANN comprises multiple electronic synapses connecting multiple electronic neurons.
24.	As per Claims 15 and 23, these claims are each similar in scope to Claim 7, and therefore are rejected under the same rationale.
Allowable Subject Matter
25.	Claims 8, 16, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and Claim 24 is rewritten to overcome the objection discussed above.
26.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 8 and base Claim 1, and in particular, do not teach summing values in each row of the updated expanded matrix to produce an updated output vector.  Claims 16 and 24 are each similar in scope to Claim 8, and therefore also contain allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611